DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2021 has been entered.  Claims 1, 7, 41 and 49 have been amended.  Claims 2, 42 and 50 have been canceled.  Claims 66-67 have been added.  Claims 1, 3-4, 6-7, 18-20, 41, 44-45, 47-49, 51, 63 and 66-67 are pending and examined below. 
 
Response to Amendment
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 112 second paragraph rejection set forth in the office action dated 05/17/2021. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6-7, 18, 41, 49, 51, 63, 66 and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagwell et al. (U.S. Publication No. 2014/0318733) in view of JP3554180.
Regarding claim 1, Bagwell et al. discloses a chilled beam (700, Fig. 9A) having a plenum space (approximate 706) above the ceiling structure; a pressurized air passageway (approximate 708), the pressurized air passageway having an outlet (approximate 712); and an inductive air passageway (approximate 720) adjacent the pressurized air passageway, the inductive air passageway having an inlet (approximate 710) which draws air from the occupied space below and an outlet (approximate 712), wherein the pressurized air passageway and the inductive air passageway are configured such that pressurized air (716) passing through the outlet of the pressurized air passageway induces an induced air flow (720) out of the outlet of the inductive air passageway; and wherein the pressurized air (716) passing through the outlet of the pressurized air passageway and the induced airflow (720) out of the outlet of the inductive air passageway mixes and is distributed into the occupied space (Para [0066]), Fig. 9A).  Bagwell et al. discloses that it is known to provide chilled beams in the ceiling of conditioned spaces (Para [0002]).  However, Bagwell et al. does not specifically disclose a ceiling system comprising a ceiling structure suspended within a space of a building dividing the space into an occupied space below the celling structure and a panel structure supported by the ceiling structure having an opening aligned with the pressurized air passageway feeding pressurized air from the plenum space.  However, JP3554180 teaches that it is known to have a ceiling system (Figs. 1 and 3) having a ceiling structure (1) suspended within a space of a building dividing the space into an occupied space below the ceiling structure and a panel structure (3 considered to be ceiling tiles and runners on either side of the opening) supported by the ceiling structure having an opening (approximate 4, 5).  It would have been obvious to one 
Regarding claim 4, JP et al. further discloses the panel structure is a canopy- type panel structure that is configured such that the panel structure (3) is spaced away from a wall of the occupied space (Considered to be inner most tile panel to be spaced from the external tile panel structures and runners).
Regarding claim 6, Bagwell et al. discloses the pressurized air (716) and the induced air flow (720) mix together at the outlet of the pressurized air passageway (Para [0007]).
Regarding claim 7, Bagwell et al. discloses the pressurized air passageway (approximate 708) is fluidly connected to an air supply space (Considered air entering 710) that pushes air through ductwork that is located in the plenum space (Para [0054]).
Regarding claim 18, JP3554180 further discloses a plurality of the panel structure (3 on each side of 2, Fig. 1); wherein the pressurized air passageway and the inductive air passageway are attached to an edge of one of the plurality of panel structures; and the pressurized air passageway and the inductive air passageway are located between two adjacent ones of the plurality of panel structures (3).
Regarding claim 41, Bagwell et al. discloses a chilled beam (700, Fig. 9A)  having a plenum space (approximate 706);  a pressurized air passageway (approximate 708), the pressurized air passageway having an outlet (approximate 712); 3an inductive air passageway (approximate 720) adjacent the pressurized air passageway, the inductive air passageway and having an inlet (approximate 710) which draws air from the plenum space and an outlet (approximate 712); and wherein the pressurized air passageway and the inductive air passageway are configured such that pressurized air (716) passing through the outlet of the pressurized air passageway induces an induced air flow (720) out of the outlet of the inductive air passageway (approximate 720); and wherein the pressurized air (716) passing through the outlet  (approximate 712) of the pressurized air passageway (approximate 708) and the induced airflow (720) out of the outlet (approximate 712) of the inductive air passageway (approximate 720) mixes and is distributed into the occupied space (Para [0066]), Fig. 9A).  Bagwell et al. discloses that it is known to provide chilled beams in the ceiling of conditioned spaces (Para [0002]).  However, Bagwell et al. does not specifically disclose a ceiling system comprising a ceiling structure suspended within a space of a building dividing the space into an occupied space below the celling structure and a first panel structure supported by the ceiling structure and having an edge or an inlet which draws air from the plenum 
Regarding claim 49, Bagwell et al. discloses a chilled beam (700, Fig. 9A) having a plenum space (approximate 706); and a pressurized air passageway (approximate 708), the pressurized air passageway (approximate 708) having a venturi (considered to be 702 and 704) and an outlet (approximate 712); wherein the pressurized air passageway is configured such that pressurized air (716) passing through the outlet of the pressurized air passageway induces an induced air flow (720); and wherein the 
Regarding claim 51, Bagwell et al. further discloses the induced air flow (720) is air from the plenum space that flows through the inductive air passageway (approximate 720).
Regarding claim 63, Bagwell et al. discloses the pressurized air passageway (708) and the outlet (approximate 712) as set forth above, but does not set forth the shape of the passageway being ring shaped, or the outlet being a slot in the lower side of the ring shape.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the shape of the passageway to be wider and rounder and narrow to a slot at the outlet to change the flow of air, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
There would be no new or unpredictable results achieved from having a passageway that transitioned form a bigger opening such as rounded ring shape opening to a reduced narrower opening such as a slot shape. 
Regarding claims 66 and 67, Bagwell et al. discloses the pressurized air is heated or cooled (Abstract). 

Claims 3, 19 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagwell et al. (U.S. Publication No. 2014/0318733) and JP3554180 in further in view of Jack (U.S. Patent No. 2,973,703).
Regarding claim 3, Bagwell et al. and JP3554180 discloses the ceiling system as having a panel structure as set forth above.  Bagwell et al. and JP3554180 does not disclose the panel structure being an acoustical panel structure.  However, Jack teaches that it is known to have a ceiling system comprising acoustical panel structures (7) to help absorb sound that may be generated from the air distribution system.  It would have been obvious to one having ordinary skill in the art at the time the invention 
Regarding claims 19 and 47, Bagwell et al. and JP3554180 discloses the ceiling system comprising a first panel as set forth above but does not disclose a phase change material attached thereto.  However, Jack teaches that it is known to have a ceiling system with panel structures (7) having a “phase change material” (21) attached thereto to help the absorption of sound.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have added a “phase change material” that was capable of helping the absorption of sound from the air distribution system. 
Claims 20 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagwell et al. (U.S. Publication No. 2014/0318733) and JP3554180 further in view of Wulle (U.S. Patent No. 2,701,998).
Regarding claims 20 and 48, Bagwell et al. discloses a ceiling system as set forth above, but does not disclose the ceiling system having a water evaporation device configured to present water to the pressurized air or the inductive air flow.  However, Wulle teaches that it is known to have ceiling systems (Figs. 1-4) that uses a water evaporation device (11) that is configured to present water to the pressurized air to help with thermal control such as cooling.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have incorporated a water evaporation device to help with heating or cooling of the air pressurized system as taught by Wulle. 
Claims 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagwell et al. (U.S. Publication No. 2014/0318733) and JP3554180 in further view of Waters (U.S. Publication No. 2015/0068135).
Regarding claims 44 and 45, Bagwell et al. and JP3554180 discloses the ceiling system having a first panel structure and an inductive air passageway as set forth above, but does not disclose the first panel and a second panel structure being oriented in a baffle-style arrangement such that the edge of the first panel structure is a lowest edge of the first panel structure, and the inductive air passageway is located below the edge of the first panel structure.  However, Waters teaches that it is known to have a ceiling system (100, Fig. 1) having panel structures (130) that are connected (via 111) and oriented in a baffle-style arrangement having an edge of a first panel at a lowest edge of the first panel structure.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have designed a ceiling system with panel structures that were installed at any positon or orientation to achieved the desired aesthetic and architectural appearance and it would have been obvious to have had the inductive air passageway at the lowest point of panels of the ceiling system to return the air within a space below the ceiling. 

Response to Arguments
Applicant's arguments filed 8/17/2021 have been fully considered but they are not persuasive.   Applicant argues that Bagwell et al. and JP3554180 fail to teach or suggest a ceiling structure that divides a space into an occupied space below the ceiling .
In response to Applicant’s response, the Examiner respectfully disagrees.  As set forth above, the Examiner contends that Bagwell et al. suggests that air is provided from a space that is external the chilled beam from a space that is not the return or occupied that is fed into the chilled beam.  One of ordinary skill in the art would have found it obvious to supply fresh air through an inlet portion at the plenum space as it is known to have air supplied through and from a plenum space.  The Examiner considers the space above to be an extension of the plenum space.  Therefore, the Examiner maintains that Bagwell et al. in view of JP3554180 teaches and suggest the invention as claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739.  The examiner can normally be reached on Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J BUCKLE JR/Examiner, Art Unit 3633